November 09, 2009


Mr. Court Dean Smith
Crouch & Ramey, LLP
1445 Ross Avenue, Suite 3600
Dallas, TX 75202


Mr. Jesus Alberto Zambrano
Gonzalez Palacios LLP
1317 E. Quebec Avenue
McAllen, TX 78503
Mr. Craig H. Vittitoe
Adams and Graham, LLP
222 E Van Buren West Tower
P.O. Drawer 1429
Harlingen, TX 78550

Honorable Jose Roberto Flores Jr.
139th District Court, Hidalgo County
100 North Closner Street, 2nd Floor
Edinburg, TX 78539

RE:   Case Number:  09-0924
      Court of Appeals Number:  13-09-00438-CV
      Trial Court Number:  C-413-09-C

Style:      IN RE  EXMARK MANUFACTURING COMPANY INCORPORATED

Dear Counsel:

      The Supreme Court of Texas granted the Motion for Temporary Relief and
issued the enclosed stay order in  the  above-referenced  case.   The  Court
requests that real parties in interest file a response to the  petition  for
writ of mandamus in the above-referenced case.  The response is  due  to  be
filed in this office no later than 3:00 p.m.,  November  19,  2009.   PLEASE
NOTE Tex. R. App. P. 9.2(b),  does  not  apply.   There  is  no  filing  fee
associated with this requested response.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Dorian E.     |
|   |Ramirez           |
|   |Ms. Laura Hinojosa|